DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 11-13, 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dussan (US 2018/0224533).
Regarding Claim 1, Dussan discloses a method performed by a Light Detection And Ranging (LIDAR) detection system [Abstract], the method comprising: operating pixel sensors of a two-dimensional (2D) pixel array of a detector device [#600 of Fig 6A; 0047] to detect an object in a target area of a scanner device [0047-53], wherein the scanner device is configured to scan the target area by emitting a laser light toward the target area [0008; 0036; 0047-50; 0068]; identifying a position of the scanner device when the scanner device is scanning the target area [Fig 9; 0068]; selecting a portion of the pixel sensors of the 2D pixel array for reading depending on the identified position of the scanner device to detect the object, wherein the portion of the pixel sensors are configured to detect the object by sensing the laser light reflecting from the object [0008; 0055]; and determining a characteristic of the object based on measurements of the portion of the pixel sensors of the 2D pixel array, wherein the measurements correspond to the laser light reflecting from the object [0007-8; 0036; 0047-50; 0055; 0068-70; 0123].
Regarding Claim 11, Dussan discloses a device [Abstract], comprising: at least one memory device [0093]; and at least one processor communicatively coupled to the at least one memory device [0093] in order to: operate pixel sensors of a two-dimensional (2D) pixel array of a detector device to detect an object in a target area of a scanner device [#600 of Fig 6A; 0047], wherein the scanner device is configured to scan the target area by emitting a laser toward the target area [0008; 0036; 0047-53; 0068]; identify a position of a component of the scanner device when the scanner device is scanning the target area [Fig 9; 0068]; control a portion of the pixel sensors of the 2D pixel array to be activated based on the identified position of the scanner device to detect the object, wherein the portion of the pixel sensors are to detect the object by sensing light from the laser reflecting from the object [0008; 0055]; and determine a characteristic of the object based on measurements of the portion of the pixel sensors of the 2D pixel array, wherein the measurements correspond to the light from the laser reflecting from the object [0007-8; 0036; 0047-50; 0055; 0068-70; 0123].
Regarding Claim 18, Dussan discloses a system [Abstract], comprising: a scanner device [0007-8] comprising: a laser emitter to emit a laser toward a target area [0008; 0036; 0047-50; 0068]; and a rotatable mirror [0036; 0068-9]; a detector device that includes a two-dimensional (2D) pixel array of pixel sensors [#600 of Fig 6A; 0047], wherein a plurality of pixel sensor columns [“row” 0137] of the 2D pixel array of pixel sensors are configured to detect light reflected within one or more designated zones of the target area [0008; 0047-53; 0137]; and at least one processor configured to: identify a position of the rotatable mirror of the scanner device [0093]; determine a pixel sensor column, of the plurality of pixel sensor columns [Fig 9; 0068; 0137], that is to be activated based on the identified position of the rotatable mirror; activate the determined pixel sensor column to sense light reflected from an object in a corresponding one of the one or 
Regarding Claim 2, Dussan also discloses wherein reading the portion of the pixel sensors of the 2D pixel array comprises at least one of: processing information from only the portion of the pixel sensors, activating only the portion of the pixel sensors, or connecting to only the portion of the pixel sensors [0008; 0055].
Regarding Claim 6, Dussan also discloses wherein the identified position of the scanner device corresponds to a position of a one-dimensional micro-electro-mechanical system (1D MEMS) mirror about a scanning axis [Fig 9; 0036; 0068; 0093-4].
Regarding Claim 7, Dussan also discloses at least one of: a column of pixel sensors of the 2D pixel array, a portion of the column of pixel sensors of the 2D pixel array, or at least two adjacent columns of pixel sensors of the 2D pixel array [0008; 0033; 0047; 0055-56; 0137].
Regarding Claim 8, Dussan also discloses controlling the scanner device to scan the target area by: causing the scanner device to be in the identified position; and causing the scanner device to emit the laser light when in the identified position [Fig 9; 0036; 0047-53; 0066-71; 0093-4].
Regarding Claim 12, Dussan also discloses a one-dimensional (1D) micro- electro-mechanical system (MEMS) mirror, and the at least one processor, when identifying the position of the component, is configured to identify a setting of the 1D MEMS mirror corresponding to the identified position of the component [Fig 9; 0036; 0068; 0093-4].
Regarding Claim 13, Dussan also discloses component of the scanner device is configured to enable the scanner device to emit the laser across the target area [Fig 9; 0036; 0068; 0093-4].
Regarding Claim 16, Dussan also discloses portion of the pixel sensors comprises at least two columns of pixel sensors of the 2D pixel array, and the at least one processor is configured to: process information from the at least two columns of pixel sensors to generate the measurements [0008; 0033; 0047; 0055-56; 0137].
Regarding Claim 17, Dussan also discloses wherein the at least one processor is further configured to: provide information identifying the characteristic of the object to a display device to permit the display device to display a representation of the characteristic [0093-94 (implicit or obvious)].
Regarding Claim 19, Dussan also discloses a display device configured to display a representation of the characteristic of the object, wherein the at least one processor is further configured to: provide information identifying the characteristic to the display device to permit the display device to display the representation [0093-94 (implicit or obvious)].
Regarding Claim 20, Dussan also discloses a rotatable mirror is a one- dimensional micro-electro-mechanical system (MEMS) mirror [Fig 9; 0036; 0068; 0093-4].
Regarding Claim 22, Dussan also discloses wherein the at least one processor is further configured to: cause the rotatable mirror of the scanner device to rotate to the identified position [Fig 9; 0036; 0047-53; 0066-71; 0093].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-5, 9-10, 14-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan (US 2017/0242107). as applied to claim 1, 11, and 18 above, and further in view of Zohar (US 2018/0136337)
Regarding Claim 3, Dussan does not explicitly teach – but Zohar does teach wherein operating the 2D pixel array comprises: operating the detector device to have a first maximum detection range within a central field of view of the detector device and a second maximum detection range within side fields of view of the detector device, the first maximum detection range being longer than the second maximum detection range [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system and method of Dussan to include separate center and side fields of view and ranges to be able to track multiple objects separately, and accurately. 
Regarding Claim 4, Dussan does not explicitly teach – but Zohar does teach wherein a majority of columns of the pixel sensors of the 2D pixel array is configured to detect a central field of view of the detector device and remaining columns of the pixel sensors of the 2D pixel array are configured to detect edge fields of view of the detector device [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 
Regarding Claim 5, Dussan does not explicitly teach – but Zohar does teach wherein an area of the central field of view is equal to or smaller than a sum of areas of the edge fields of view [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system and method of Dussan to include separate center and side fields of view and ranges to be able to track multiple objects separately, and accurately.
Regarding Claim 9, Dussan does not explicitly teach – but Zohar does teach wherein all the pixel sensors of the 2D pixel array are on a single chip package [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system and method of Dussan to put the pixel sensors on a single chip to reduce size and cost of the detector array. 
Regarding Claim 10, Dussan does not explicitly teach – but Zohar does teach wherein the 2D pixel array comprises a plurality of columns of pixel sensors, and each column of pixel sensors of the 2D pixel array is on a separate chip from other columns of pixels sensors of the 2D pixel array [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system and method of Dussan to use separate chips for different columns in order to increase processing power per pixel, and allow each processor to focus and quickly process images for different fields of view separately. 
Regarding Claim 14, Dussan does not explicitly teach – but Zohar does teach wherein the laser comprises a vertical laser line and the scanner device is configured to horizontally emit the vertical laser line across the target area [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system of Dussan to use a vertical laser line and scan horizontally to maintain resolution across the scan and only need a 1-D mirror. 
Regarding Claim 15, Dussan does not explicitly teach – but Zohar does teach wherein the at least one processor is further configured to: control remaining pixel sensors of the 2D pixel array based on the identified position of the scanner device to be deactivated to prevent the remaining pixel sensors from sensing the light, wherein the remaining pixel sensors of the 2D pixel array do not include any pixel sensors of the portion of the pixel sensors [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system of Dussan to deactivate unused sensors to improve background light detection and reduce power consumption. 
Regarding Claim 21, Dussan does not explicitly teach – but Zohar does teach wherein the plurality of pixel sensor columns are configured to: detect light reflected from a first range in a central field of view of the detector device, or detect light reflected from a second range in side fields of view of the detector device, wherein the second range is shorter than the first range [0009; 0016; 0075; 0123; 0158; 0224-7; 0254; 0265; 0289-90; 0304; 0311; 0375; 0526; 0529; 0552; 0606-7; 0617;0655; 0659; 0683; 0730; 0814]. It would have been obvious to modify the system and method of Dussan to include separate center and side fields of view and ranges to be able to track multiple objects separately, and accurately.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dussan (US 2017/0242107). as applied to claim 18 above, and further in view of Lu (US 2018/0316828).
Regarding Claim 23, Dussan teaches rows or columns [0008; 0033; 0047; 0055-56; 0137]… but does not explicitly teach wherein each of the plurality of pixel sensor columns is configured to detect the light through a corresponding optic. Lu teaches wherein each of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645